Case 1:13-cr-00378-AJN Document 209 Filed 06/07/21 Pagei1of1

USDC SDNY
DOCUMENT
ROTHMAN, SCHNEIDER, SOLOWAY & STI ga FILED
Attorneys at Law DATE FILED: 6/8/2021

 

100 Lafayette Street, Suite 501
New York, NY 10013

Franklin A. Rothman Tel: (212) 571 5500
Jeremy Schneider Fax: (212) 571 5507
Robert A. Soloway

David Stern

Rachel Perillo

June 7, 2021
BY ECF

Hon. Alison J. Nathan

United States District Court
Southern District of New York
40 Foley Square

New York, New York 10007

Re: U.S. v. William Tucker
13-cr-00378-AJN

Dear Judge Nathan:

Your Honor has assigned me to represent William Tucker in connection with a pro se
filing he has submitted to the Court. I respectfully request that your Honor endorse this letter as
an Order directing the Bureau of Prisons to supply me with the complete medical records of my

client’s incarceration, which will prompt delivery of such records to me for use in this matter.

Thank you very much for your attention.

 

 

 

 

 

The Bureau of Prisons is directed to provide Mr. Respectfully,
Soloway with the complete medical records from
Mr. Tucker's incarceration. SO ORDERED. Robert UA. Soloway
Robert A. Soloway
h | - \) \ :
SO ORDERED. 6/8/2021
ALISON J. NATHAN, U.S.D]J.

 

 

 
